  Case 15-12005         Doc 39     Filed 11/05/18 Entered 11/05/18 08:23:44              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-12005
         SANTA M FRAZIER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/02/2015.

         2) The plan was confirmed on 06/03/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/09/2017, 03/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-12005         Doc 39      Filed 11/05/18 Entered 11/05/18 08:23:44                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $5,425.00
        Less amount refunded to debtor                            $7.06

NET RECEIPTS:                                                                                    $5,417.94


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,882.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $236.59
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,118.59

Attorney fees paid and disclosed by debtor:                 $118.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
CARDIAC BILLING SERVICES        Unsecured          35.00           NA              NA            0.00       0.00
CBE GROUP                       Unsecured         326.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        1,000.00         798.41          798.41        798.41        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       2,090.00         941.89          941.89           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO EMS             Unsecured         934.00        934.00          934.00           0.00       0.00
COMMONWEALTH EDISON             Unsecured         823.60        930.45          930.45           0.00       0.00
COMMUNITY PATHOLOGY ASSOCIA Unsecured             225.35           NA              NA            0.00       0.00
COMMUNITY PATHOLOGY ASSOCIA Unsecured             225.35           NA              NA            0.00       0.00
Dish                            Unsecured         245.85           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L          Unsecured         825.00           NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured       2,800.00            NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured       2,800.00            NA              NA            0.00       0.00
HAWTHORNE WORKS MEDICAL         Unsecured         325.34           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA         149.75          149.75           0.00       0.00
NEW AGE FURNITURE               Secured           500.00      1,404.77        1,404.77           0.00       0.00
NEW AGE FURNITURE               Secured              NA       1,294.77        1,294.77           0.00       0.00
NEW AGE FURNITURE               Unsecured      1,200.00            NA              NA            0.00       0.00
Optimum Outcomes Inc            Unsecured         399.00           NA              NA            0.00       0.00
Optimum Outcomes Inc            Unsecured          84.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         406.10           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      9,164.09            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC              Secured       18,800.00     21,645.71        21,645.71           0.00       0.00
RECOVERY PARTNERS LLC           Unsecured         587.00           NA              NA            0.00       0.00
SINAI MEDICAL GROUP             Unsecured         259.00           NA              NA            0.00       0.00
Source Receivables Man          Unsecured         645.00           NA              NA            0.00       0.00
SPRINT NEXTEL                   Unsecured            NA         645.99          645.99           0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured      1,425.00       1,369.80        1,369.80           0.00       0.00
US BANK NATIONAL                Secured              NA       2,062.10          500.94        500.94        0.00
US BANK NATIONAL                Secured       20,288.00     20,270.91             0.00           0.00       0.00
VIVEK GUPTA MD                  Unsecured         500.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-12005         Doc 39      Filed 11/05/18 Entered 11/05/18 08:23:44                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $500.94            $500.94              $0.00
       Debt Secured by Vehicle                           $21,645.71              $0.00              $0.00
       All Other Secured                                  $3,497.95            $798.41              $0.00
 TOTAL SECURED:                                          $25,644.60          $1,299.35              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,971.88                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,118.59
         Disbursements to Creditors                             $1,299.35

TOTAL DISBURSEMENTS :                                                                        $5,417.94


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
